 1                                                             The Honorable Ricardo S. Martinez
 2
 3
                            UNITED STATES DISTRICT COURT FOR THE
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
 7     UNITED STATES OF AMERICA,                            NO. CR16-80 RSM
 8                              Plaintiff,
                                                            ORDER TO SEAL ATTACHMENT TO
 9                                                          GOVERNMENT’S RESPONSE TO
                          v.
                                                            DEFENDANT’S MOTION TO REVISE
10
                                                            DETENTION ORDER
       NIKOLAI DMITRIEVITCH TERLETSKY,
11
12                             Defendant.
13
             Having reviewed the attachment to the government’s Response to Defendant’s
14
     Motion to Revise Detention Order, which was filed under seal, and the government’s
15
     Motion to Seal requesting that the attachment be allowed to remain under seal,
16
             It is hereby ORDERED that the attachment to the government’s response in this
17
     matter shall remain sealed.
18
             DATED this 14th day of August, 2019.
19
20
21
                                                      A
                                                      RICARDO S. MARTINEZ
22                                                    UNITED STATES DISTRICT JUDGE

23
24 Presented by:
25 s/ Erin H. Becker
   ERIN H. BECKER
26 Assistant United States Attorney
27
28
      United States v. Terletsky, CR16-80 RSM                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Order to Seal Attachment to Government’s Response
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
